           Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 1 of 44



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS




                                                                   -------------------------------------------
 ---------------------------------------------------------------
 ALEX A. JOHNSON
 Plaintiff,                                                                                                      Civil Action No.

 v.


 ALS RESOLVION, LLC,
 EASTERN RECOVERY, INC.
                                                                                                                 COMPLAINT AND REQUEST
 WELLS FARGO AUTO, a division of WELLS
                                                                                                                 FOR JURY TRIAL
 FARGO BANK N.A.
 Defendants.
 ---------------------------------------------------------------
                                                 Introduction

        Plaintiff Alex A. Johnson seeks compensation for actual and statutory damages for the

unlawful repossession of a personal motor vehicle.

                                                     Parties

1.      Plaintiff Alex A. Johnson is a natural person who lives in Lynn, Massachusetts

2.      Defendant ALS Resolvion, LLC (“ALSR”) is a limited liability company organized un-

der the laws of Delaware with its principal place of business in Atlanta, Georgia. ALSR is a na-

tionwide repossession management servicer who locates collateral and subcontracts local repos-

session agents on behalf of lenders and lienholders. On information and belief, ALSR regularly

services repossession of motor vehicles in Massachusetts.

3.      Defendant Eastern Recovery, Inc., is a corporation organized under the laws of Rhode Is-

land with its principal place of business in Johnston, Rhode Island. (hereafter referred to as

“ERI”). ERI is a repossession agency. On information and belief, ERI derives a substantial

amount of revenue from repossessing vehicles in Massachusetts.

4.      Defendant Wells Fargo Auto is a division of Wells Fargo Bank, N.A. which is organized

                                                         1
           Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 2 of 44



under the laws of the United States with its main office in South Dakota. (hereafter “WFA”).

                                     Jurisdiction and Venue

4.     Jurisdiction of this court arises under 15 U.S.C. § 1692k(d), and also under 28 U.S.C. §§

1331 and 1337.

5.     This Court has supplemental jurisdictions over all state law claims as they are based upon

the same facts as the federal claims. See 28 U.S.C. § 1367(a).

6.     Personal jurisdiction exists over ALS Resolvion, LLC (“ALSR”) for contracting to pro-

vide repossession services to seize a motor vehicle located in Massachusetts which is the subject

of this action. M.G.L. c. 223A, § 3(b).

7.     Personal jurisdiction exists over Defendant Eastern Recovery, Inc. (“ERI”) who caused

tortious injury to Plaintiff in Massachusetts. M.G.L. c. 223A, § 3(c).

8.     Personal jurisdiction exists over Wells Fargo Auto who regularly provides indirect fi-

nancing for vehicles purchased and titled in Massachusetts by Massachusetts residents. M.G.L. c.

223A, § 3(a), (b).

9.     This Court is the proper venue because a substantial number of the acts and omissions oc-

curred in Massachusetts and the harm was suffered by the Plaintiff who is a Massachusetts resi-

dent. 28 U.S.C. § 1391(b)(2).

                                          Statement of Facts

9.     On December 14, 2016, Plaintiff Alex A. Johnson executed a Retail Installment Sales

Contract (“RISC”) for the purchase of a 2013 BMW 353Xi Coupe VIN

WBAFU7C53DDU76575 (hereafter “vehicle”) for personal use with Defendant Well Fargo

Auto (“WFA”) as the lienholder. Exhibit A. The RISC scheduled for 75 monthly payments of

$499.72.
                                                  2
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 3 of 44



10.     Around May or June 2019, Johnson fell behind on his RISC payments.

11.     WFA sent Johnson a notice dated July 23, 2019 with the heading “Rights of Defaulting

Buyer under the Massachusetts Motor Vehicle Installment Sales Act” stating that he was in de-

fault on his obligation in the amount of $984.00 but could cure the default as provided by the

Massachusetts Motor Vehicle Installment Sales Act codified at M.G.L. c. 255B, § 20A.

12.     On July 26, 2019, the vehicle was in a rear-end collision and Johnson made a claim with

his insurer.

13.     On or about August 15, 2019, Johnson received an insurance payment of $1,584.53

14.     On or about August 16, 2019, Johnson telephoned WFA and stated that he would like to

use the proceeds from his insurance settlement to pay the delinquency on the loan. The WFA

representative told him they would accept insurance proceeds and apply them to the loan pay-

ments if he put a notation that it should be “applied to payments” or similar.

15.     On or about August 16, 2019, Johnson mailed WFA a check for $1,584.53 with a written

notation that it should be applied to the loan payments.

16.     On August 26, 2019, WFA received the $1,584.53 check from Johnson.

17.     The outstanding obligation on the RISC as of August 26, 2019 was less than $1,584.53.

18.     At around 1:00 am on Saturday, August 31, 2019, Johnson noticed a representative of

Defendant Eastern Recovery, Inc. (“ERI”) driving a tow truck onto the private driveway of his

apartment at 34 Grove Street, Lynn, MA 01905 where the vehicle was parked with the emer-

gency brake engaged

19.     ERI had come to repossess the vehicle at the direction of WFA and Defendant ALS Re-

solvion (“ALSR”).

20.     Johnson attempted to stop the repossession by telling the tow truck driver that he had was
                                                 3
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 4 of 44



caught up on the loan. The tow driver ignored Johnson’s objections and seized the vehicle from

the driveway.

21.     The following Monday, September 2, 2019, Johnson telephoned WFA to complain about

the repossession. WFA acknowledged that the repossession was in error and promised to have

the vehicle returned.

22.     Late in the evening of September 5, 2019, the vehicle was towed back to Johnson’s apart-

ment.

23.     The return agent required Johnson to sign a document titled “Standard Vehicle Release

To Consumer (Redemption)” before returning possession of the vehicle. A copy of this docu-

ment is attached as Exhibit B (hereafter “Redemption Form”).

24.     The Redemption From contained multiple provisions which purported to release parties

from claims related to the repossession including but not limited to

        In consideration of the return of the Vehicle to you, and by signing below, you
        hereby release and hold harmless the Recovery Agent, ALS Resolvion, and for
        both entitles their respective affiliates, officers, directors, managers, employees,
        agents, successors, and assigns from any and all claims related to or arising out of
        or in any way connected to your contract with your Lender and their servicing of
        your Contract or the repossession and return of your vehicle with the fees as set
        forth below.

and

        CUSTOMER ACKNOWLEDGEMENT- BY SIGNING BELOW I
        ACKNOWLEDGE THAT I HAVE RECEIVED ALL PERSONAL PROPERTY
        THAT WAS IN THE VEHICLE AT THE TIME OF ITS REPOSSESSION. I
        AGREE THAT I HAVE HAD THE OPPORTUNITY TO INSPECT MY VEHI-
        CLE AND THAT IT IS IN SIMILAR CONDITION THAT IT WAS PRIOR TO
        ITS REPOSSESSION. ACCORDINGLY, I AGREE TO RELEASE AND FOR-
        EVER DISCHARGE FROM ANY AND ALL MANNER OF ACTION OR AC-
        TIONS, SUITS, CLAIMS, DAMAGES, JUDGMENTS, LEVIES AND EXECU-
        TIONS, WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR UNLIQUI-
        DATED, FIXED OR CONTINGENT, DIRECT OR INDIRECT WHICH I EVER
        HAD, HAVE OR EVER CAN, SHALL OR MAY HAVE AGAINST WELLS
                                                 4
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 5 of 44



       FARGO AUTO FINANCE, INC. (“WFAF") FOR, ANY CLAIMS ARISING
       FROM OR IN CONNECTION WITH MY PERSONAL PROPERTY AND/OR
       CONDITION OF MY VEHICLE

Johnson signed and initialed the Redemption Form in the spaces provided for “consumer.”

25.    However, Johnson had not, in fact, been given the opportunity to inspect the vehicle's

condition or the personal property contained therein prior to signing the Redemption Form and

accepting the return of the vehicle. The vehicle was delivered at night and it was too dark for

Johnson to even observe the exterior of the vehicle closely.

26.    The Redemption Form was later signed and initialed by Alicia Hanosky the spaces pro-

vided for “agent.”

27.    Alicia Hanosky is the president of ERI.

28.    The returned vehicle could not operate properly. Specifically, it would overheat, the

brake error light would come on intermittently, and there was a clicking noise from the right

front when turning right.

29.    Johnson suspected that these defects were caused by the repossession, and as such de-

layed seeking repairs until the matter could be discussed with WFA.

30.    On or about September 30, 2019, Johnson received a letter from WFA stating that “after

a review of your account, we made a decision to return your vehicle/vessel.” Exhibit C. The let-

ter also waived all fees and charges related to the repossession and included a $500.00 check to

Johnson to “compensate you for the inconvenience.”

31.    On or about September 30, 2019, Johnson towed the vehicle to BMW Peabody for diag-

nostic and repairs. The shop found that the water pump, the right front axle shaft, and the transfer

case all needed to be replaced. Exhibit D. In the opinion of BMW Peabody, these defects were

unrelated to the July 26, 2016 rear-end collision.
                                                 5
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 6 of 44



32.    On October 22, 2019, Johnson sent WFA a letter requesting, among other things, addi-

tional compensation for the repossessing including statutory damages under the Uniform Com-

mercial Code and the cost of vehicle repairs. Exhibit E. This letter stated that Johnson was ac-

cepting the $500.00 as partial payment and not as a full settlement of all claims.

33.    WFA responded in a letter dated December 10, 2019, in which WFA refused to provide

any of the additional requested compensation. Exhibit F.

                                         COUNT I
                             Wrongful Repossession: Not in default

34.    The Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.

35.    Massachusetts law provides that a consumer in default on a motor vehicle retail install-

ment contract for failure to pay money may cure the default by tendering the full amount of ar-

rearages due at the time of tender, without acceleration, at time until the secured creditor has a)

notified the buyer of its intent to accelerate the balance owed, b) filed suit against the buyer or c)

repossessed the vehicle. M.G.L. c. 255B, § 20A(e), Wilder v. Toyota Fin. Servs. Ams. Corp., 764

F. Supp. 2d 249 (D. Mass. 2011).

36.    Massachusetts Law further provides that such a cure "shall restore the buyer to his rights

under the agreement as though the defaults had not occurred.” M.G.L. c. 255B, § 20A(e).

37.    On or before August 26, 2019, Johnson tendered to WFA payment for the full amount of

arranges due on that date.

38.    As of August 26, 2019, WFA had not notified Johnson of its intent to accelerate the bal-

ance owed, filed sued against Johnson, or repossessed the vehicle.

39.    Accordingly, Johnson had cured the default on or before August 26, 2019.

                                                  6
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 7 of 44



40.    The RISC defines a default for failure to make a payment as being more than 15 days late

on a payment. RISC sec. 3.b.

41.    Johnson was not more than 15 days late on his payments on the date of the repossession,

August 31, 2019.

42.    Therefore, the defendants had no right to repossess the vehicle on August 31, 2019 be-

cause Johnson was not in default on his payments at that time.

43.    As a direct and proximate result of the Defendants’ unlawful repossession, Plaintiff suf-

fered damages including the loss use of the vehicle, cost of alternate transportation and the loss

of the right to pre-repossession judicial process, as well as mental and emotional harm including

frustration and embarrassment.

                                            Count II
                                  Wrongful Repossession: Trespass

44.    The Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.

45.    Massachusetts law does not permit non-judicial or “self-help” repossession of consumer

motor vehicles if such repossession involves entry onto property owned or rented by the debtor

without the debtor's consent at the time of entry. M.G.L. c. 255B, § 20B.

46.    On August 31, 2019, ERI repossessed the vehicle on behalf of ALR and WFA by enter-

ing the private driveway of Johnson’s apartment to repossess the vehicle without Johnson’s con-

sent or judicial authorization.

47.    As a direct and proximate result of the Defendants’ trespassory repossession, the Plaintiff

suffered damages including the loss use of the vehicle, cost of alternate transportation and the




                                                 7
            Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 8 of 44



loss of the right to pre-repossession judicial process, as well as mental and emotional harm in-

cluding frustration and embarrassment.

                                          COUNT III
                            Wrongful Repossession: Breach of the Peace

48.       The Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.

49.       Massachusetts only permits self-help repossession of consumer motor vehicles where

possession can be obtained without breach of the peace. M.G.L. c. 255B, § 20B(a), c. 106, § 9-

609(b).

50.       ERI breached the peace when it continued to repossess the vehicle after Johnson objected

to the vehicle's seizure. See National Cash Register Co. v. Warner, 335 Mass. 736, 738 (1957);

Clark v. Auto Recovery Bureau Conn., Inc., 889 F. Supp. 543, 546 (D. Conn. 1994)

51.       A creditor’s duty to repossess without breach of the peace is non-delegable, it is liable

even if the peace is breached by an independent contractor. Doucette v. Belmont Savings Bank,

34 Mass. L. Rptr. 183 (Mass. Super. April 14, 2017). As such, ERI’s breach of the peace is im-

puted upon ASLR and WFA.

52.       As a direct and proximate result of the Defendants’ breach of the peace repossession, the

Plaintiff suffered damages including the loss use of the vehicle, the cost of alternate transporta-

tion and the loss of the right to pre-repossession judicial process, as well as mental and emotional

harm including frustration and embarrassment.

                                       Count IV
 Declaratory Judgment as to the unenforceability of the releases in the Redemption Form

53.       The Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.
                                                    8
          Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 9 of 44



54.    On information and belief, ERI is the owner or operator of a garage, lot, or other facility

used for the parking or storage of motor vehicles, and that it charges a fee for the storage of said

motor vehicles.

55.    Therefore, any language on the Redemption Form that attempts to be a release of liability

is void and against public policy as provided by M.G.L. c. 231, § 85M.

56.    Alternatively, a release of liability signed at the return of a vehicle that was wrongfully

repossessed is enforceable as such a release is “clearly without consideration”. See Hendrickson

v. Fifth Third Bank, 2019 WL 652417, at *4 (D. Minn. Feb. 15, 2019).

                                           Count V
                  Fair Debt Collection Practices Act - 15 U.S.C. § 1692 et seq.

57.    The Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.

58.    This count is only asserted against ALSR and ERI.

59.    The debt on which the repossession was based was a consumer debt, in that it was credit

extended to finance the purchase of a vehicle for personal use.

60.    ERI as a repossession agency is a “debt collector” for purposes of 15 U.S.C. § 1692f(6).

See 15 U.S.C. §1692a(6).

61.    ALSR is a business that uses instrumentalities of interstate commerce or the mails the

principal purpose of which is enforcing security interests. As such, ALSR is a “debt collector”

for purposes of 15 U.S.C. § 1692f(6). Id. Buzzell v. Citizens Auto. Fin., Inc., 802 F. Supp. 2d

1014, 1021 (D. Minn. 2011).

62.    ERI repossessed the vehicle without a presently enforceable right to seize the vehicle, in

accordance with Massachusetts Law. 15 U.S.C. § 1692f(6); See Speleos v. BAC Home Loans

                                                  9
         Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 10 of 44



Servicing, LP, 824 F. Supp. 2d 226, 233 (D. Mass. 2011).

63.     As a result of ERI’s unfair collection practices, the Plaintiff suffered damages including

the loss use of the vehicle, the cost of alternate transportation and the loss of the right to pre-re-

possession judicial process, as well as mental and emotional harm including frustration and em-

barrassment.

                                        COUNT VI
         Unfair and Deceptive Practices in Trade or Commerce (M.G.L. c. 93A, § 9)

64.     The plaintiff repeats and re-alleges the preceding paragraphs of this Complaint and incor-

porates the same herein.

65.     At all relevant times, the Defendants were engaged in trade or commerce.

66.     The Defendants unfairly and deceptively directly or indirectly collected on the RISC via

non-judicial repossession of the vehicle without a present right to possession as determined by

state law. M.G.L. c. 255B, § 6, 940 Code Mass. Regs. § 7.07(18)(a), see also M.G.L. c. 93, § 49.

67.     WFA unfairly and deceptively failed to honor Johnson’s statutory right to cure the de-

fault. Wilder v. Toyota Fin. Servs. Ams. Corp., 764 F. Supp. 2d 249 (D. Mass. 2011).

68.     ALSR and ERI unfairly and deceptively conditioned return of the vehicle to which John-

son had the right to possess upon his signing a release. Frank J. Linhares Co. v. Reliance Insur-

ance Co., 4 Mass. App. Ct. 617, 622-23 (1976).

69.     The Plaintiff served a demand for relief on WFA on October 22, 2019. Exhibit E.

70.     ALSR does not maintain a place of business in Massachusetts, and thus is exempt from

the demand letter requirements of M.G.L. c. 93A, § 9.

71.     ERI does not maintain a place of business in Massachusetts, and thus is exempt from the

demand letter requirements of M.G.L. c. 93A, § 9.

                                                  10
            Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 11 of 44



72.        As a direct and foreseeable result of Defendants’ unfair, unreasonable and deceptive col-

lection practices, the Plaintiff suffered damages.

                                       PRAYER FOR RELIEF

Plaintiff Alex A. Johnson prays that this Honorable Court enter judgment in his favor:

      a)      Granting declaratory relief decreeing that any release of liability signed by the Plain-

      tiff upon his accepting return of vehicle after repossession is not enforceable.

      b)      Awarding actual damages that are the direct and proximate result of Defendants’

      wrongful repossession, including but not limited to, loss use of the vehicle, alternate trans-

      portation, the cost of repairing the vehicle, as well as mental and emotional harm including

      frustration and embarrassment;

      c)      Awarding statutory damages or $8,786.78 for the amount of the finance charge plus

      10% of the amount financed, as provided by M.G.L. c. 106, § 9-625(c)(2;

      d)      Awarding statutory damages of $1,000.00 pursuant to the Fair Debt Collection Prac-

      tices Act from ALS Resolvion and Eastern Recovery, Inc; 15 U.S.C., § 1692k(a)(2);

      e)      Tripling of actual damages pursuant to M.G.L. c. 93A, § 9;

      f)      Interest, costs, and reasonable attorneys’ fees; 15 U.S.C., § 1692k(a)(2), M.G.L. c.

      93A, § 9(4); and

      g)      Ordering such further relief as shall be just and proper.



Plaintiff claim trial by jury on all issues so triable.




Respectfully Submitted,
                                                   11
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 12 of 44



                                                    Alex A. Johnson
                                                    By his attorney:

                                                      /s/ Sebastian Korth
                                                    Sebastian Korth, Esq.
                                                           BBO # 676127
                                                       Korth Law Office
                                                          12 Maple Street
                                                     Ludlow, MA 01056
                                                          p 617-259-1955
                                                          f 617-238-2167
                                              SKorth@korthlawoffice.com




                              12
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 13 of 44




                     Exhibit A
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 14 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 15 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 16 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 17 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 18 of 44




                     Exhibit B
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 19 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 20 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 21 of 44




                     Exhibit C
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 22 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 23 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 24 of 44




                     Exhibit D
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 25 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 26 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 27 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 28 of 44




                     Exhibit E
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 29 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 30 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 31 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 32 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 33 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 34 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 35 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 36 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 37 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 38 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 39 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 40 of 44




                     Exhibit F
             Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 41 of 44

                              Office of the President
                              PO Box 168071
                Auto
                              Irving, TX 75016
                              Phone 1-877-250-2265
                              Fax 1-844-505-6406
                              wellsfargoauto.com




 December 10,2019



Sebastian Korth Esq.
 Korth La\A/ Office
Twelve Maple St
 Ludlow, MA 01056




Subject: Response to your client's concerns for account ending in 4311


Dear Sebastian Korth:


Thank you for giving us the opportunity to review the concerns of your client, Alex A. Johnson. We have completed
our research, and are sharing our findings below.

Aboutthe repossession
Our records reflect that we received an insurance check in the amount of $1,584.53 on August 26,2019,and did
not apply It to the contractual payments. Our records reflect that we correctly informed Mr. Johnson that the
insurance check would be applied as principal only and not count towards payments; however, we also informed
him otherwise. Because of the conflicting information, we posted the payment as an exception and returned the
vehicle to him along with providing $500.00 in compensation.

Going forward, any insurance check will be applied to principal and will not satisfy a contractual payment. Wells
Fargo concludes that no additional compensation for the recovery of the vehicle will be provided.

About damage to the vehicle
Based on our investigation, it appears that the damages referenced in your letter occurred after the vehicle was
released. We confirmed that Mr. Johnson inspected the vehicle prior to it being released and signed the attached
release document;agreeing to the condition of the vehicle prior to taking possession. Due to our findings, no
compensation will be provided.




OTP-LTR-03(06/26/19)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2019 Wells Fargo Bank, N.A. All rights reserved.
            Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 42 of 44




About the registration fee
We contacted the dealership, Bid Cars Boston,and were informed that all registration fees were disclosed to
Mr.Johnson at the time of purchase. Per Bid Cars Boston,the additional fee was paid to ensure the
registration was completed properly and in a timely manner. For additional questions related to this matter,
we recommend contacting Bid Cars Boston at 508-660-0025.

We're hereto help
We value your feedback and appreciate the time and effort you've taken to share your concerns with us. If
you have questions, please call us at 1-877-250-2265, Monday- Friday, 5:00 a.m. to 5:00 p.m. Pacific Time.
For customers with hearing or speech disabilities, we also accept telecommunications relay service calls.

Thank you. We appreciate your business.

Sincerely,




Rodney H.
Executive Resolution Specialist
Wells Fargo Auto




OTP-LTR-03(06/26/19)
Wells Fargo Auto Is a division of Wells Fargo Bank. N.A. © 2019 Wells Fargo Bank, N.A. All rights reserved.
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 43 of 44
Case 1:20-cv-10296-PBS Document 1 Filed 02/14/20 Page 44 of 44
